   8:20-cv-00113-LSC-MDN Doc # 46 Filed: 08/31/20 Page 1 of 2 - Page ID # 233




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 CODY GOLDTOOTH,

                          Plaintiff,                                          8:20CV113

         vs.
                                                                                ORDER
 THE WESTERN SUGAR COOPERATIVE,

                          Defendant and Third-
                          Party Plaintiff,

         vs.

 DSI MECHANICAL, LLC and ZURICH
 AMERICAN INSURANCE COMPANY,

                          Third-Party
                          Defendants.


        This matter is before the Court on the Motion to Dismiss, ECF No. 37, filed by

Third-Party Defendant DSI Mechanical, LLC (DSI). On August 11, 2020, the Court

ordered DSI to show cause as to why its motion should not be denied as moot. ECF No.

44. On August 20, 2020, DSI indicated that its motion may be denied as moot as to

Western’s contractual indemnity claim.1 ECF No. 45. Therefore, DSI’s motion will be

denied as moot.

        Accordingly,

        IT IS ORDERED:




          1 Western brings three claims in its Second Amended Third-Party Complaint: 1) contractual

indemnification, 2) contractual claim for attorneys’ fees and costs, and 3) waiver of subrogation interest.
ECF No. 32 at Page ID 161–63. In its briefing, DSI does not address Western’s claim for attorneys’ fees
and addresses Western’s claim regarding waiver of subrogation for the first time in its reply brief. The Court
will not address these arguments as they have not been fully briefed. See Cont’l Indem. Co v. IPFS of N.Y.,
LLC, No. 8:19CV485, 2020 WL 1248577, at *3 (D. Neb. Mar. 16, 2020).
  8:20-cv-00113-LSC-MDN Doc # 46 Filed: 08/31/20 Page 2 of 2 - Page ID # 234




      DSI’s Motion to Dismiss, ECF No. 37, is denied as moot.

Dated this 31st day of August 2020.

                                             BY THE COURT:

                                             s/Laurie Smith Camp
                                             Senior United States District Judge




                                         2
